Order, in so far as appealed from, reversed upon the law, with ten dollars costs and disbursements. Defendant’s motion for a bill of particulars as to the tenth and eleventh items thereof denied, without costs. The general rule that a party may not have the names of his adversary’s witnesses is applicable to those items. The situation does not come within the well-defined exceptions to that rule. (Claflin Co. v. Knapp, 60 App. Div. 9; Goakes v. City of Oneida, 180 id. 118.) Lazansky, P. J., Young, Kapper, Seeger and Carswell, JJ., concur.